Citation Nr: 1307914	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a video conference hearing before the Board in June 2012.

In August 2012, the Board remanded the Veteran's claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). Additionally, the Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993) 

The Veteran contends that he was exposed to acoustic trauma in service and has had hearing loss since his active duty service.  

The Veteran's service medical records do not include any audiometric findings during the Veteran's active duty service.  All hearing tests performed in service were based on whispered voice testing and no abnormalities were noted.  

Associated with the claims file is an April 2008 VA audiology opinion which indicates that it was less likely than not that the Veteran's bilateral sensorineural hearing loss was related to acoustic trauma sustained during active duty service and was more likely related to presbycusis.  

Additionally, in statements dated in October 2007 and June 2011, S. Krzeminski, D.O., opined that the Veteran's hearing loss was most likely caused by or as a result of his exposure to explosive gun fire in service.  

The Veteran's claim was remanded by the Board in August 2012 to obtain a medical opinion.  The examiner was requested to provide an opinion as to whether the Veteran's hearing loss began in or was related to service.  The examiner indicated that she was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resort to speculation.  Consequently, the examiner did not respond to the requested opinion and another opinion is necessary.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that the examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA outpatient treatment reports dated through February 2008 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain records dated since February 2008 should be made. 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain any VA treatment reports dated after February 2008. 

2.  Schedule the Veteran for a VA examination with an audiologist other than the audiologists who have already examined him.  The audiologist should review the claims file and should note that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any hearing loss is related to the Veteran's service including his exposure to weapons fire and his report of hearing loss in service and since that time.  A complete rationale for any opinion expressed must be provided.  The examiner is requested to reconcile the medical opinion with the other opinions of record. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

